Citation Nr: 0714014	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1939 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November  2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 50 percent rating for post-traumatic stress disorder 
(PTSD).  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, impairment of short- and 
long-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships.   


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently in receipt of a 50 percent rating 
for his disability under DC 9411, which applies to PTSD.

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for a mental disorder (including posttraumatic stress 
disorder) when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

VA records dated from December 2004 to April 2006 show that 
the veteran received periodic treatment for PTSD.  The 
associated records show various symptoms related to PTSD, 
including memory lapses, depression, anxiety, and flashback 
nightmares.  The veteran's affect over this period ranged 
from dysphoric with apathy to congruent, responsive, and not 
inappropriate, without any consistent pattern of worsening or 
improving.  The medical notations indicate that the veteran's 
speech was relevant and coherent, his thought processes were 
not tangential or circumstantial, and his insight and 
judgment ranged from grossly intact to poor to fair.  The 
veteran consistently denied homicidal ideation.  He stated 
that he had thought of harming himself but assured the 
physician that he would not actually do so.  There was no 
evidence of psychosis, agitation, mania, or irritability.  
The evidence of record does not show that the veteran has 
received any treatment relating to PTSD since April 2006.  

At the veteran's most recent treatment in March 2006, the 
veteran complained of poor sleep and experiencing war 
nightmares.  He was cooperative and had fair eye contact.  He 
had slowed cognitive processing.  Although the veteran 
claimed he had thought of harming himself before, he stated 
that he would not do so and denied having a suicidal plan.  
There was no evidence of psychosis.  Insight and judgment 
were poor to fair because the veteran was aware of depression 
and anxiety related to war memories but would forget to eat 
and had problems dressing himself.  The examiner diagnosed 
chronic PTSD, dementia not otherwise specified, and 
depressive disorder not otherwise specified.  He assigned a 
Global Assessment of Functioning (GAF) score of 45.  

The veteran and his son testified at a hearing before a 
Decision Review Officer in April 2006.  Testimony revealed 
that the veteran had left his employment of 25 years due to 
an injury on the job.  The veteran stated that he had sleep 
disturbances where he would dream of being a prisoner of war.  
He testified that he had two sons who took care of him and 
that he had a good relationship with them.  He stated that 
his wife had Alzheimer's disease.  Testimony revealed that 
the veteran did not socialize except to attend church once a 
month.  The veteran testified that he had panic attacks when 
having flashbacks of his active service.  He also suffered 
from memory loss.    

The veteran underwent VA examination in September 2004.  At 
the time of the examination, the veteran was noted to be 
appropriately dressed and groomed and oriented to person, 
time, place, and purpose.  His affect and mood were 
essentially normal, but he felt upset when discussing his 
recent nightmares because they had been difficult for him to 
handle, causing him to strike his wife twice during a bad 
dream in the past year.  He did not show any sort of impaired 
impulse control during the day.  His communication and speech 
were normal except for his slight memory loss.  He had no 
panic attacks, delusions, hallucinations, or obsessional 
rituals.  He had normal thought processes.  His insight and 
judgment were sufficient for medical decision-making, and he 
had no suicidal or homicidal ideations.  The examiner found 
that the veteran's symptoms were best accounted for by a 
diagnosis of PTSD and felt that his overall GAF score was 84, 
indicative of mild symptomatology.  

In January 2006, the veteran underwent VA examination again.  
He complained of suffering from sleep problems for 60 years 
because he was frequently awakened by dreams of World War II 
combat.  The veteran's ability to perform daily functions 
during remission or partial remission was extremely poor.  He 
reported not socializing very much because he had problems 
getting along with other people.  The veteran was noted to 
have appropriate orientation, appearance, and hygiene.  His 
behavior was quiet, withdrawn, and not appropriate.  His 
affect and mood were abnormal, with flattened affect.  His 
communication and speech were normal.  He had no panic 
attacks, delusions, hallucinations, or obsessional rituals.  
The veteran's thought processes were not appropriate and had 
evidence of some thought blocking.  His judgment and abstract 
thinking were normal.  He had moderate memory impairment.  
There was no homicidal ideation, but the veteran stated that 
he thought about dying a lot.  The examiner found the veteran 
to be mentally capable of managing benefit payments in his 
own best interest.  He occasionally had some interference in 
performing activities of daily living and required 
assistance.  He had difficulty establishing and maintaining 
effective work and social relationships due to his preference 
to stay by himself most times.  He had no difficulty 
understanding commands and appeared to pose no threat of 
persistent danger or injury to himself or others.  Because of 
these reasons, the examiner continued the diagnosis of PTSD 
and felt that the veteran's overall GAF score was 65, 
indicative of mild symptomatology.  

The September 2004 VA examination assigned a GAF score of 84, 
the January 2006 VA examination assigned a GAF score of 65, 
and the March 2006 treatment visit shows a GAF score of 45.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 84 indicates absent or minimal 
symptoms (mild anxiety before an examination), good 
functioning in all areas, interest and involvement in a wide 
range of activities, social effectiveness, general 
satisfaction with life, and no more than everyday problems or 
concerns.  A score of 65 indicates mild symptoms (depressed 
mood, mild insomnia) or some difficulty in social, 
occupational, or school functioning (occasional truancy or 
theft within the household), but generally functioning well 
with some meaningful interpersonal relationships.  A score of 
45 indicates serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning (no 
friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.).

While the most recent treatment visit assigned a GAF score of 
45, that score does not seem to comport with the 
symptomatology reported at the visit, which does not reflect 
serious symptoms as described in the criteria for that score.  
The examiner has also not expressed an opinion as to how the 
GAF score related solely to the veteran's diagnosed PTSD, as 
opposed to his diagnosis of dementia.  Without a narrative 
discussion to support the assignment of that score, the Board 
finds that the January 2006 VA examination that assigned a 
GAF score of 65 and the September 2004 VA examination that 
assigned a GAF score of 84 and reported similar 
symptomatology are more persuasive evidence.  

The past VA examinations have tended to show that the 
veteran's PTSD symptoms have been mild in nature.  There was 
no evidence to show that the veteran had any occupational 
impairment, and his isolation was more the result of his 
spouse's condition than any serious impairment in social 
functionality.  The veteran's symptoms do not appear to have 
increased to such an extent that he is severely disabled by 
his PTSD.  Accordingly, the Board finds that his symptoms 
related to PTSD have not worsened to the extent that an 
increased rating is warranted.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as homicidal ideation, and there 
is no evidence of speech that is intermittently illogical, 
obscure, or irrelevant.  Rather, the veteran's speech is 
consistently noted to be normal.  Assessments of his 
condition have not shown that he has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, and a 
neat appearance.  Thus, the findings do not support the 
conclusion that the veteran has impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  While his symptoms have been noted to interfere in 
his ability to relate to others, these factors alone are not 
sufficient to warrant an increased rating of 70 percent for 
his PTSD.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's posttraumatic stress disorder does not warrant 
an increased rating under DC 9411 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004; a rating 
decision in November 2004; and a statement of the case in 
January 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


